     IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

        MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


LAURA JOHNSON-PRICE                 )
CLEMONS,                            )
                                    )
        Plaintiff,                  )
                                    )        CIVIL ACTION NO.
        v.                          )          2:07cv568-MHT
                                    )               (WO)
ALABAMA DEPARTMENT OF               )
HUMAN RESOURCES and                 )
NANCY T. BUCKNER,                   )
                                    )
        Defendants.                 )

                           OPINION AND ORDER

      This case is one of the last two spin-offs of Crum

et   al.     v.   State    of   Alabama,   consolidated   as   In   re

Employment Discrimination Litigation Against the State

of Alabama, civil action no. 94-354-N, otherwise known

as the Crum litigation.            See Clemons v. Alabama Dep't

of Human Res., 2020 WL 224336, at *1 (M.D. Ala. 2020).

There is only one claim left in this individual Crum

case:      plaintiff      Laura   Johnson-Price   Clemons’s    claim

that defendants Alabama Department of Human Resources
(DHR) and DHR Commissioner Nancy T. Buckner retaliated

against her in her employment, in violation of 42 U.S.C.

§ 1981 (by and through 42 U.S.C. § 1983) and Title VII

of the Civil Rights Act of 1964, as amended, 42 U.S.C.

§ 1981a, 2000e to 2000e-17.1 See id.                   This court has

original jurisdiction over the claim under 42 U.S.C.

§ 2000e-5(f)(3)     (as    to     Title      VII)   and   under   U.S.C.

§ 1343   (as   to   §   1981).         The    court    has    before   it

defendants’    renewed     motion      for     summary      judgment    in

their favor on the retaliation claim.                 For reasons that

file, the motion will be denied.

    Because    this       court     previously        set    forth     the

standard for resolution of a summary-judgment motion,

see Johnson-Price v. Alabama Dep't of Human Res., 2010

WL 1268095, at *1 (M.D. Ala. 2010), as well as the

    1. Of course, Clemons’s § 1981 claim (as enforced
through § 1983) is against only Buckner in her personal
capacity, for DHR, as a state entity, enjoys Eleventh
Amendment immunity from a § 1983 claim. And her Title
VII claim against Buckner is redundant, for DHR is an
adequate defendant for the Title VII claim. Moreover,
since Clemons seeks only injunctive relief, see
Clemons, 2020 WL 224336, at *1-2, it is arguable that
her § 1983 claim is redundant.

                                   2
standard for addressing a retaliation claim, see id. at

*8, the standards will not be repeated.                      Because the

court has also already set forth Clemons’s allegations

in this litigation, see id. at *1-4, they will not be

noted again except where relevant.

      Clemons      contends         that    defendants     impermissibly

retaliated against her on two occasions:                         First, she

asserts     that       DHR,     acting       through      Erin     Snowden,

retaliated against her by delaying her appointment to

the position of Assistant Director of Calhoun County.

See   id.    at    8.    Second,       she     contends    that     Snowden

subjected       her     to    retaliatory       treatment        after    she

accepted the position of Assistant Director.                        See id.

This claim presents the initial and principal issue of

whether     there       is     admissible       evidence,        direct     or

circumstantial,               that          decision-maker          Snowden

impermissibly         retaliated      against    Clemons     because       she

had made complaints of discrimination.                     In addressing

the matter of causality, Clemons relies mainly upon a

chronology        drafted      by     DHR     Regional     Manager        Mike

                                       3
Galloway    as    evidence      that      Snowden    did     not   want    to

promote Clemons because of her prior EEO activity. In

this chronology, Galloway summarizes the hiring process

for the Calhoun County Assistant Director position and

notes that Snowden “was critical of [Clemons’s] history

of filing EEO complaints” and did “not want to offer

[Clemons] the position.” Pl.'s Ex. 6 (doc. no. 64).

Galloway's statement, if reliable and believable, is

clear evidence that Snowden not only knew of Clemons's

protected    activity,         but    was     explicitly      biased      and

willing to take direct action in retaliation against

her for them.

      The    critical         question,       however,       is     whether

Galloway’s       statement      is    admissible      evidence.           See

Macuba v. DeBoer, 193 F.3d 1316, 1323 (11th Cir. 1999)

(“The general rule is that inadmissible hearsay cannot

be    considered    on    a    motion       for    summary    judgment.”)

(citation    and    quotation        marks    omitted).           The   court

agrees with Clemons that the statement is admissible.

The    parties     were   able       to     take    the    deposition      of

                                      4
Galloway about the statement, and there is no question

that     he     made      the         statement          as        part     of         his

investigation.         While there is also no question that he

no    longer    remembers       the        statement,         the    court    agrees

with Clemons that the statement is admissible pursuant

to Rule 803(5) of the Federal Rules of Evidence, which

provides that a statement is “not excluded by the rule

against hearsay, regardless of whether the declarant is

available       as   a    witness,”            if      the     statement          is     a

“Recorded Recollection,” that is, is “A record that:

(A) is on a matter the witness once knew about but now

cannot    recall         well        enough       to    testify           fully        and

accurately; (B) was made or adopted by the witness when

the    matter    was     fresh        in    the     witness's        memory;           and

(C) accurately reflects the witness's knowledge.”                                       In

other words, in order for a document to be admitted

under    Rule    803(5),        it    must     relate         to    matters       about

which the witness once had knowledge; the witness must

now have insufficient recollection; and the document

must have been made by the witness while information

                                           5
was    fresh     in   the      witness’s          mind.    See    2   K.   Broun,

McCormick On Evid. §§ 279-283 (8th ed.).                              Here, the

court       finds       that      Clemons          has     satisfied         these

requirements for the purpose of admissibility.

       To   be   sure,      relying          on    all    the    circumstances

surrounding Galloway’s inclusion of the statement in

his     memorandum,         defendants            take     issue      with     the

reliability       and      credibility        of    Galloway’s        statement.

More    specifically,          they     question         the    reliability     of

Galloway’s memory both at the time Snowden allegedly

made the comment and at the time Galloway recorded the

alleged      comment.              The       court        in     allowing      the

admissibility         of    the    statement         is    not     saying    that

Galloway’s       statement         is    sufficiently            reliable      and

credible to be true.              That is an ultimate issue for the

factfinder,         and,       indeed,       all     the       arguments      that

defendants have put forward may still be put to the

factfinder, to convince the factfinder to reject the

statement--and the factfinder may very well still find

the statement not credible.

                                         6
      Defendants also take issue with whether Clemons’s

complaints about discrimination are sufficiently close

to the alleged retaliatory action.               Proximity is merely

one   means   of     showing    causation;       it   is    not     always

required.      Thus, the issue of proximity might be of

concern if all that Clemons had at hand to make out a

circumstantial        case   was    the     proximity      between     her

complaints    and     the    alleged      retaliatory      actions.    But

this is not the case here.              The court also has before

it Snowden’s alleged comment, which goes directly to

whether    Snowden     harbored     a     retaliatory      bias   against

Clemons about her past complaints.                See Gary v. Hale,

212 F. App'x 952, 958 n.3 (11th Cir. 2007) (“where

evidence of the decision-maker's awareness is otherwise

lacking in a case, a close temporal proximity between

the   protected     activity    and     the   adverse      action    might

sometimes     serve    as    circumstantial       evidence,       thereby

creating    the     inference      that    the   decision-maker        was

aware of the protected activity”).



                                    7
       Defendants also question whether Clemons suffered

an employee action that would be violative of Title

VII.    It    is    important     that     Snowden’s    actions    against

Clemons be viewed cumulatively, and not in isolation.

If the above alleged comment recorded by Galloway is

credible,       it    appears,     from      the   recitation      of     the

alleged       facts    in   the    court’s      earlier       opinion,    see

Johnson-Price, 2010 WL 1268095, at *1-4, that Snowden

harbored a basis against Clemons before and during the

entire       time    Clemons    worked      with   Snowden--it      was    an

ongoing bias.          It is important that Snowden’s actions

against Clemons be viewed cumulatively, therefore, and

not in isolation.              Together the actions would be the

type that “would likely have ‘dissuaded a reasonable

worker       from     making      or       supporting     a     charge    of

discrimination.’”           Burlington N. & Santa Fe Ry. Co. v.

White, 548 U.S. 53, 60 (2006) (quoting Washington v.

Illinois Dept. of Revenue, 420 F.3d 658, 662 (7th Cir.

2005)).



                                       8
    Finally, the parties agree that Clemons engaged in

protected   conduct:     the       filing   of   discrimination

charges.2

                         ***

    Accordingly, it is ORDERED that defendants’ renewed

motion for summary judgment (doc. no. 132) is denied.

A trial date on the retaliation claim will be set.

    DONE, this the 22nd day of January, 2020.

                          /s/ Myron H. Thompson
                       UNITED STATES DISTRICT JUDGE




    2.   Clemons asks that summary judgment be entered
in her favor on her retaliation claim. But she has not
filed a motion for such.

                               9
